internal_revenue_service number info release date uil date dear this letter is in response to your inquiry dated constituent in his email correspondence to you dated on behalf of your expressed his concern that the business standard mileage rates published by the internal_revenue_service irs for and do not sufficiently reflect changes in automobile costs the business standard mileage rate is based on an annual study of operating and fixed costs of using an automobile the study is performed by an independent_contractor that is an expert in the field of automobile cost analysis the types of automobiles used in the study represent a cross-section of the most popular models operated in the united_states the contractor has conducted this study for two decades and has consistently taken into account the most reliable and up-to-date data available to reflect a driver’s average costs over a year the study combines this data to achieve national composite rates for operating costs and fixed costs the irs announces the mileage rate in advance of the applicable_year so that throughout the year taxpayers will know the extent to which automobile expenses may be treated as substantiated for the rate the study indicated that on average automobile costs had decreased across the board compared to the costs analyzed in the previous year’s study the most dramatic decreases were caused by reduced gasoline prices and reduced loss of automobile value on resale which resulted in a lower vehicle cost component consequently the business standard mileage rate dropped from cents per mile the rate to cents per mile for however the 31-cent rate did not take effect until date we delayed implementing the lower rate because many employers needed additional time to adjust their mileage_allowance procedures the rate for determined in the same manner as previous rates i sec_32 cents per mile we have seen gasoline and oil prices fluctuate dramatically over the last several years but it is not administratively feasible for the irs to account for these fluctuations more frequently than annually however the standard mileage rate is an optional simplified_method for substantiating reimbursed automobile expenses employers generally may instead accept substantiation of employees’ actual automobile expenses in addition employers may pay a mileage_allowance that exceeds the amount substantiated using either the published mileage rate or actual expenses but any payment in excess of the substantiated amount must be treated as wages and included in the employee’s income i hope this information is helpful please contact edwin b cleverdon identification_number at if we may be of further assistance sincerely deputy assistant chief_counsel income_tax accounting by robert a berkovsky chief branch
